ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 requires effectively a two-part method where the first part comprises a UE determines no cell is detected and in response performs a first phase of D2D communication based on an obtained D2D resource configuration strategy, wherein obtaining the strategy is based on a determination of whether the first UE has not received a synchronization signal transmitted by a second UE, thereafter, a second part comprises when the UE then detects a cell it stops the D2D transmission and allocates resources for a second phase of the D2D communication based on second phase allocated resources that is based on TDD uplink and downlink configuration of the cell.
The below identifies the closest prior art and how the art is different from the claimed invention:
Fwu_398 (US20150043398) teaches aspects of the first part of the method and aspects of the second part of the method. More particularly, Fwu_398 teaches a UE that obtains resource configuration in the case that the first UE determines that a cell has not been detected as discussed in Final Office Action mailed 2020-04-16. However, Fwu_398 does not teach the obtaining is based on a determination of whether the first UE has not received a synchronization signal transmitted by a second UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A Device-to-Device (D2D) communication method for D2D communication by using an authorized Time Division Duplexing (TDD) carrier, comprising:
	in the case that a first user equipment (UE)  determines that no cell has been detected: 
obtaining, by the first UE, a TDD uplink and downlink configuration and a D2D resource configuration strategy for resource configuration in the case that the first UE determines that no cell has been detected;
	allocating, by the first UE, resources for a first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy; and
	performing, by the first UE, the first phase of the D2D communication based on the allocated resources for the first phase of the D2D communication;
	wherein the obtaining by the first UE the TDD uplink and downlink configuration and D2D resource configuration strategy for the resource configuration comprises:
	obtaining, by the first UE, the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, in the case that the first UE has not received a synchronization signal transmitted by a second UE; or 
stopping, by the first UE, a current transmission of a D2D signal, 
	wherein the current transmission of the D2D signal uses the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, and using, by the first UE, the TDD uplink and downlink configuration and a D2D resource configuration strategy of a second UE as the TDD uplink and downlink configuration and the D2D resource configuration strategy for the resource configuration, in the case that the first UE has received a synchronization signal transmitted by the second UE within a first predetermined time period, and a priority of the synchronization signal transmitted by the second UE is higher than a priority of a synchronization signal transmitted by the first UE;
	in the case that the first UE has detected a cell at a TDD frequency point authorized for the D2D communication and the first UE camps on the cell after the first UE has performed the first phase of the D2D communication based on the allocated D2D resources, the method further comprising:
	stopping, by the first UE, the current transmission of the D2D signal, and 
allocating, by the first UE, resources for a second phase of the D2D communication based on TDD uplink and downlink configuration of the cell where the first UE camps on and a D2D resource pool obtained from a system message broadcasted by the cell, and 
transmitting, by the first UE, the D2D signal based on the allocated D2D resources for the second phase of the D2D communication. 

2.	(Cancelled) 

3.	(Previously Amended) The method according to claim 1, 
	wherein the allocating by the first UE the resources for the first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy comprises:
	determining, by the first UE, a transmitting sub-frame time pattern indicating a transmitting sub-frame for the first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy; and
	determining, by the first UE, transmitting resources for the first phase of the D2D communication based on the transmitting sub-frame time pattern. 

4.	(Cancelled) 

5.	(Currently Amended) The method according to claim 1, further comprising:
	in the case that the first UE is out of synchronization in a first cell where the first UE camps on, and the first UE has detected a second cell at the TDD frequency point authorized for the D2D communication within a second predetermined time period and the first UE camps on the second cell, 
stopping, by the first UE, the current transmission of the D2D signal and 
allocating, by the first UE, resources for the second phase of the D2D communication based on TDD uplink and downlink configuration of the second cell and the D2D resource pool obtained from a system message broadcasted by the second cell, and 
transmitting, by the first UE, the D2D signal based on the allocated D2D resources for the second phase of the D2D communication. 

6.	(Currently Amended) The method according to claim 1, further comprising:
	in the case that the first UE is out of synchronization in the cell where the first UE camps on, the first UE has not detected any other cell within a second predetermined time period, and the first UE has received a synchronization signal transmitted by a third UE at the TDD frequency point authorized for the D2D communication, 
stopping, by the first UE, the current transmission of the D2D signal, 	
allocating, by the first UE, resources for the first phase of the D2D communication by using TDD uplink and downlink configuration and a D2D resource configuration strategy of the third UE, and 
transmitting, by the first UE, the D2D signal based on the allocated D2D resources for the first phase of the D2D communication. 

7.	(Currently Amended) The method according to claim 1, further comprising:
	in the case that the first UE is out of synchronization in the cell where the first UE camps on, the first UE has not detected any other cell within a second predetermined time period, and the first UE has not received a synchronization signal transmitted by a third UE at the TDD frequency point authorized for the D2D communication, 
allocating, by the first UE, resources for the first phase of the D2D communication based on the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, and performing, by the first UE, the first phase of the D2D communication based on the allocated D2D resources for the first phase of the D2D communication after a third predetermined time period. 

8.	(Currently Amended) A Device-to-Device (D2D) communication apparatus for D2D communication by using an authorized Time Division Duplexing (TDD) carrier, comprising a processor, and a memory connected to the processor via a bus interface and configured to store therein programs and data for the operation of the processor, 
	wherein in the case that no cell has been detected, the processor is configured to achieve: 
an obtaining circuit, configured to obtain a TDD uplink and downlink configuration and a D2D resource configuration strategy for resource configuration ;
	a D2D resource allocating circuit, configured to allocate resources for a first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy; and
	a communication circuit, configured to perform the first phase of the D2D communication based on the allocated resources for the first phase of the D2D communication;
	wherein the obtaining circuit is further configured to:
	obtain the TDD uplink and downlink configuration which is preconfigured for a first UE and the D2D resource configuration strategy which is preconfigured for the first UE, in the case that the first UE has not received a synchronization signal transmitted by a second UE; or 
stop, by a first UE, current transmission of a D2D signal, 
	wherein the current transmission of the D2D signal uses the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, and use, by the first UE, the TDD uplink and downlink configuration and a D2D resource configuration strategy of a second UE as the TDD uplink and downlink configuration and the D2D resource configuration strategy for the resource configuration, in the case that the first UE has received a synchronization signal transmitted by the second UE within a first predetermined time period, and a priority of the synchronization signal transmitted by the second UE is higher than a priority of a synchronization signal transmitted by the first UE;
	wherein in the case that the first UE has detected a cell at a TDD frequency point authorized for the D2D communication and the first UE camps on the cell after the first UE has performed the first phase of the D2D communication based on the allocated D2D resources, the communication circuit is configured to:
	stop, by the first UE, the current transmission of the D2D signal, 	and allocate resources for a second phase of the D2D communication based on the TDD uplink and downlink configuration of the cell where the first UE camps on and a D2D resource pool obtained from a system message broadcasted by the cell, and transmit, by the first UE, the D2D signal based on the allocated D2D resources for the second phase of the D2D communication. 

9.	(Cancelled) 

10.	(Previously Amended) The apparatus according to claim 8, 
	wherein the D2D resource allocating circuit is configured to:
	determine, by the first UE, a transmitting sub-frame time pattern indicating a transmitting sub-frame for the first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy; and
	determine, by the first UE, transmitting resources for the first phase of the D2D communication based on the transmitting sub-frame time pattern. 

11.	(Cancelled) 

12.	(Currently Amended) The apparatus according to claim 8, 
	wherein in the case that the first UE is out of synchronization in a first cell where the first UE camps on, and the first UE has detected a second cell at the TDD frequency point authorized for the D2D communication within a second predetermined time period and the first UE camps on the second cell, the communication circuit is configured to:
	stop, by the first UE, the current transmission of the D2D signal, and 
allocate resources for the second phase of the D2D communication based on TDD uplink and downlink configuration of the second cell and the D2D resource pool obtained from a system message broadcasted by the second cell, and 
transmit, by the first UE, the D2D signal based on the allocated D2D resources for the second phase of the D2D communication. 

13.	(Currently Amended) The apparatus according to claim 8, 
	wherein in the case that the first UE is out of synchronization in the cell where the first UE camps on, the first UE has not detected any other cell within a second predetermined time period, and the first UE receives a synchronization signal transmitted by a third UE at the TDD frequency point authorized for the D2D communication the communication circuit is configured to:
	stop, by the first UE, the current transmission of the D2D signal, 	
allocate, by the first UE, resources for the first phase of the D2D communication by using TDD uplink and downlink configuration and a D2D resource configuration strategy of the third UE, and 
transmit, by the first UE, the D2D signal based on the allocated D2D resources for the first phase of the D2D communication. 

14.	(Currently Amended) The apparatus according to claim 8, 
	wherein in the case that the first UE is out of synchronization in the cell where the first UE camps on, the first UE has not detected any other cell within a second predetermined time period, and the first UE has not received a synchronization signal transmitted by a third UE at the TDD frequency point authorized for the D2D communication the communication circuit is configured to:
	allocate, by the first UE, resources for the first phase of the D2D communication based on the TDD uplink and downlink configuration which is preconfigured and the D2D resource configuration strategy which is preconfigured for the first UE, and perform, by the first UE, the first phase of the D2D communication based on the allocated D2D resources for the first phase of the D2D communication after a third predetermined time period. 

15.	(Currently Amended) A Device-to-Device (D2D) communication apparatus, comprising:
	a processor;
	a memory connected to the processor via a bus interface and configured to store therein programs and data for the operation of the processor, 
	wherein in the case that the programs and data stored in the memory are called and executed by the processor and in the case that no cell has been detected, the processor is configured to achieve steps of: 
obtaining a Time Division Duplexing (TDD) uplink and downlink configuration and a D2D resource configuration strategy for resource configuration;
	allocating resources for a first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy; and
	performing the first phase of the D2D communication based on the allocated resources for the first phase of the D2D communication;
	wherein the obtaining a Time Division Duplexing (TDD) uplink and downlink configuration and a D2D resource configuration strategy for resource configuration-in comprises:
	obtaining, by a first UE, the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, in the case that the first UE has not received a synchronization signal transmitted by a second UE; or 
stopping, by a first UE, a current transmission of a D2D signal, 
	wherein the current transmission of the D2D signal uses the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, and using, by the first UE, the TDD uplink and downlink configuration and a D2D resource configuration strategy of a second UE as the TDD uplink and downlink configuration and the D2D resource configuration strategy for the resource configuration, in the case that the first UE has received a synchronization signal transmitted by the second UE within a first predetermined time period, and a priority of the synchronization signal transmitted by the second UE is higher than a priority of a synchronization signal transmitted by the first UE;
	wherein in the case that the first UE has detected a cell at a TDD frequency point authorized for the D2D communication and the first UE camps on the cell after the first UE has performed the first phase of the D2D communication based on the allocated D2D resources, the processor is configured to achieve steps of 
stopping, by the first UE, the current transmission of the D2D signal, and allocating, by the first UE, resources for a second phase of the D2D communication based on TDD uplink and downlink configuration of the cell where the first UE camps on and a D2D resource pool obtained from a system message broadcasted by the cell, and transmitting, by the first UE, the D2D signal based on the allocated D2D resources for the second phase of the D2D communication. 

16-19.	(Cancelled) 

20.	(Previously Amended) The apparatus according to claim 15, 
	wherein the allocating resources for the first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy comprises:
	determining, by the first UE, a transmitting sub-frame time pattern indicating a transmitting sub-frame for the first phase of the D2D communication based on the TDD uplink and downlink configuration and the D2D resource configuration strategy; and
	determining, by the first UE, transmitting resources for the first phase of the D2D communication based on the transmitting sub-frame time pattern. 

21.	(Cancelled) 

22.	(Currently Amended) The apparatus according to claim 15, 
	wherein in the case that the first UE is out of synchronization in a first cell where the first UE camps on, and the first UE has detected a second cell at the TDD frequency point authorized for the D2D communication within a second predetermined time period and the first UE camps on the second cell, the processor is configured to achieve steps of: 
stopping, by the first UE, the current transmission of the D2D signal, and 
allocating, by the first UE, resources for the second phase of the D2D communication based on TDD uplink and downlink configuration of the second cell and the D2D resource pool obtained from a system message broadcasted by the second cell, and 
transmitting, by the first UE, the D2D signal based on the allocated D2D resources for the second phase of the D2D communication. 

23.	(Currently Amended) The apparatus according to claim 15, 
	wherein in the case that the first UE is out of synchronization in the cell where the first UE camps on, the first UE has not detected any other cell within a second predetermined time period, and the first UE has received a synchronization signal transmitted by a third UE at the TDD frequency point authorized for the D2D communication, the processor is configured to achieve steps of: stopping, by the first UE, the current transmission of the D2D signal, allocating, by the first UE, resources for the first phase of the D2D communication by using TDD uplink and downlink configuration and a D2D resource configuration strategy of the third UE, and transmitting, by the first UE, the D2D signal based on the allocated D2D resources the first phase of the D2D communication. 

24.	(Currently Amended) The apparatus according to claim 15, 
	wherein in the case that the first UE is out of synchronization in the cell where the first UE camps on, the first UE has not detected any other cell within a second predetermined time period, and the first UE has not received a synchronization signal transmitted by a third UE at the TDD frequency point authorized for the D2D communication, the processor is configured to achieve steps of allocating, by the first UE, resources for the first phase of the D2D communication based on the TDD uplink and downlink configuration which is preconfigured for the first UE and the D2D resource configuration strategy which is preconfigured for the first UE, and performing, by the first UE, the first phase of the D2D communication based on the allocated D2D resources for the first phase of the D2D communication after a third predetermined time period. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415